
	

113 S2728 IS: Community-Based Medical Education Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2728
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide community-based medical education
			 payments to primary care teaching centers, to provide for a Medicare
			 indirect medical education performance adjustment, and to increase
			 Medicare graduate medical education transparency, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Community-Based Medical Education Act of 2014.
		2.Teaching health center extension(a)THC programSection 340H of the Public Health Service Act (42 U.S.C. 256h) is amended—(1)in subsection (g)—(A)by striking not to exceed $230,000,000, for the period of fiscal years 2011 through 2015. and inserting not to exceed—; and(B)by adding at the end the following:(1)$230,000,000, for the period of fiscal years 2011 through 2015; and(2)$420,000,000, for the period of fiscal years 2016 through 2019.; and(2)by adding at the end the following:(k)Evaluation of program; participation in primary care teaching programThe Secretary shall—(1)not later than December 31, 2017, conduct a comprehensive evaluation of the program under this
			 section; and(2)establish a process by which qualified teaching health centers that have received payments under
			 this section prior to the date on which the primary care teaching centers
			 program is established under section 1899B of the Social
			 Security Act may become eligible to participate in such primary care
			 teaching program..(b)Teaching health centers development grantsSection 749A of the Public Health Service Act (42 U.S.C. 293l–1) is amended—(1)in subsection (a), by inserting , based on demonstrated financial need, after centers;(2)in subsection (b), by striking $500,000 and inserting $250,000; and(3)in subsection (g), by striking fiscal year 2010, $50,000,000 for fiscal year 2011, $50,000,000 for fiscal year 2012 and inserting each of fiscal years 2016, 2017, and 2018.
				3.Community-Based Medical Education PaymentsTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end the
			 following new section:1899B.Community-Based Medical Education Payments(a)In generalThe Secretary shall establish a program under which the Secretary makes payments to primary care
			 teaching centers (as defined in subsection (c)) under this section.(b)ImplementationThe Secretary shall establish the program under this section not later than January 1, 2019.(c)Definitions(1)Definition of primary care teaching centerIn this section, the term primary care teaching center means an entity described in paragraph (2) that—(A)is accredited by the Accreditation Council on Graduate Medical Education, the  American
			 Osteopathic Association, or the Commission on Dental Accreditation; and(B)operates a community-based primary care residency program (as defined in paragraph (5)) in a rural
			 or   underserved area.(2)Entity describedThe following entities are described in this paragraph:(A)An entity that received payments under section 340H of the
			 Public Health Service Act for a
			 community based, ambulatory patient care center which operates a primary
			 care residency program or a related consortia recognized by the Health
			 Resources and Services Administration.(B)A community-based, independent corporate entity collaborating with one or more hospitals in
			 operating one or more primary care residency programs.(C)A medical education entity established by one or more hospitals to develop and operate one or more
			 primary care residency programs. The hospital or hospitals may be the
			 sole corporate members of the entity, but the governing board of the
			 entity shall include representatives of the  community.(D)A medical education entity that is independent of any hospital but collaborates with a hospital in
			 operating one or more medical residency training programs. The medical
			 education entity may include a university or a school of medicine.(E)A subsidiary of a hospital or independent corporation operating one or more primary care residency
			 programs for the hospital with community participation
			 in the governance of the organization.(F)A rural training track program (as defined in paragraph (6)).(3)Inclusion of certain entitiesThe term primary care teaching center includes the following:(A)A Federally qualified health center (as defined in section 1905(l)(2)(B)).(B)A community mental health center (as defined in section 1861(ff)(3)(B)).(C)A rural health clinic, as defined in section 1861(aa).(D)A health center operated by the Indian Health Service, an Indian tribe or tribal organization, or
			 an urban Indian organization (as defined in section 4 of the Indian Health
			 Care Improvement Act).(E)An entity receiving funds under title X of the Public Health Service Act.(F)A critical access hospital.(G)An entity that collaborates to form a consortium that operates an accredited primary care residency
			 program, so long as the consortium is accredited in the     primary care
			 specialty and is listed as the institutional sponsor by the
			 relevant accrediting body.   Within the consortium, a community-based
			 ambulatory care center shall	 play an integral role in the academic,
			 financial, and administrative operations
			 of the primary care residency program.(4)Definition of primary careIn this section, the term primary care means family medicine, internal medicine, pediatrics, internal medicine-pediatrics, obstetrics and
			 gynecology, psychiatry, general dentistry, pediatric dentistry, or
			 geriatrics.(5)Definition of primary care residency programIn this section, the term primary care residency program means an approved medical residency training program (as defined in section
			 1886(h)(5)(A)) in primary care.
						(6)Definition of rural training track programIn this section, the term rural training track program means an  alternative training track integrated with a larger more urban or community hospital
			 program and separately accredited as such, with a rural location, a rural
			 mission, or a major rural service area, in which the residents spend
			 approximately two of three years in a place of practice separate and more
			 rural or rurally focused than the larger program.(d)Limitations on number of resident training positions(1)Limitation on total number under programSubject to paragraph (3), the Secretary shall make payments under this section for not more than   
			     1,500 new full-time
			 equivalent resident training positions to be distributed to primary care
			 teaching
			 centers at a rate of not more than 300 per year until expended.(2)Limitation on total number for each primary care teaching centerSubject to paragraph (3), no single primary care teaching center shall receive a total of more than
			 50 of the   positions
			 distributed under the program, which must be in primary care specialties.(3)Exception for existing residents of teaching health centersThe limitation under each of paragraphs (1) and (2) shall not apply with respect to a resident
			 training position of a
			 teaching health center that received payments under section 340H of the
			 Public Health Service Act if the resident training position was in a
			 medical 
			 residency training program operated by the teaching health center prior to
			 the
			 participation of the teaching health center as a primary care teaching
			 center under this section. The Secretary shall make payments for a
			 resident in a training position described in the preceding center under
			 this section in
			 accordance with subsection (f).(e)Preference for	teaching health centersThe Secretary shall give preference to	teaching health centers that received payments under
			 section 340H of the
			 Public Health Service Act that are seeking to
			 participate as a primary care teaching center under this section.(f)Payment of annual per resident payment amount(1)MethodologySubject to paragraph (2) and subsection (i), for each year of the program, the Secretary shall
			 develop a methodology
			 to determine the per
			 resident payment amount for each full-time equivalent resident of
			 a primary care teaching center under this section.
						(2)Minimum payment amountSubject to subsection (i), the per
			 resident payment amount for each full-time equivalent resident of a
			 primary care teaching center under this section for a year shall be  not
			 less than—(A)for 2014, $150,000; and(B)for each subsequent year, the amount determined under this paragraph for the preceding year
			 increased by the percentage increase in the consumer price index for all
			 urban consumers (United States city average) for the 12-month period
			 ending with June of the preceding year.(3)Direct paymentAny  payment under this section with respect to a full-time equivalent resident of a primary care
			 teaching center shall be made directly to the primary care teaching
			 center.(g)No effect on other payments or limitation on number of residents under section 1886Nothing in this section shall effect payments under section 1886(d)(5)(B) or section 1886(h) or the
			 application of the
			 limitation on the number of residents under section 1886(h)(4)(F).(h)Requirements for entities receiving Medicare graduate medical education paymentsIn the case where a primary care residency program, including a rural training track program,
			 funded by a hospital through payments under
			 subsections (d)(5)(B) and (h) of section 1886 becomes a primary care
			 teaching center under this section, the  hospital shall ensure, during the
			 10-year period beginning on the date of the transition, that the total
			 number of full-time equivalent residents of the hospital in primary care
			 does not decrease.  The transition described in the preceding
			 sentence shall begin on the date when the primary care teaching center
			 receives its first payment under this section.(i)Performance adjustments
						(1)In
				generalSubject to the succeeding provisions of this subsection,
				the Secretary shall establish and implement procedures under which
			 the amount
				of payments that a primary care teaching center  would
			 otherwise
				receive under this section for
				a year is adjusted based on the
			 reporting of
				measures and the performance of the primary care teaching center on
			 measures of
			 population health priorities specified by the Secretary.
						(2)Adjustments to
				begin in 2021The adjustments shall apply to payments—
							(A)with respect to
				the adjustments for reporting under paragraph (7)(A), made for
			 2021;
				and
							(B)with respect to
				the adjustments for performance under paragraph (7)(B), made for
			 2022 and subsequent years.
							(3)MeasuresThe
				measures of population health priorities specified by the Secretary
			 under this
				subsection shall be the measures specified by the Secretary under
			 section 1886(t).(4)Performance
				standardsThe Secretary shall establish performance standards
				with respect to measures specified by the Secretary under this
			 subsection for a
				performance period for a year (as established under
			 paragraph
				(5)).
						(5)Performance
				periodThe Secretary shall establish the performance period for a
				year. Such performance period shall begin and end prior to
			 the beginning
				of such year.
						(6)Reporting of
				measuresThe procedures established and implemented under
				paragraph (1) shall include a process under which primary care
			 teaching centers shall
			 submit data
				on the measures specified by the Secretary under this subsection to
			 the
				Secretary in a form and manner, and at a time, specified by the
			 Secretary for
				purposes of this subsection.
						(7)Adjustments
							(A)Reporting for
				2021For 2021, in the case of a primary care teaching center
				that does not submit, to the Secretary in accordance with this
			 subsection, data
				required to be submitted under paragraph (6) for a period
			 (determined
				appropriate by the Secretary) for such year, the total
			 amount that the
				primary care teaching center would otherwise receive under this
			 section for
				such year shall be reduced by 1 percent.
							(B)Performance for
				2022 and subsequent years
								(i)In
				generalSubject to clause (ii), based on the performance of each
				primary care teaching center with respect to compliance with the
			 measures for a
			 performance period
				for a year (beginning with 2022), the Secretary
			 shall
				determine the amount of any adjustment under this subparagraph to
			 payments to
				the primary care teaching center under this section for such
			 year.
				Such adjustment may not exceed an amount equal to 1 percent of the
			 total amount
				that the primary care teaching center would otherwise receive under
			 this section for
			 such year.
								(ii)Budget
				neutralIn making adjustments under this subparagraph, the
				Secretary shall ensure that the total amount of payments made to
			 all primary care teaching centers
				under this section for a year is equal
			 to the
				total amount of payments that would have been made to such
			 centers under this
				section for such year if this subsection
			 had not been
				enacted.
								(8)No effect in
				subsequent yearsAny adjustment under subparagraph (A) or
				(B) of paragraph (7) shall apply only with respect to the year
			 involved,
				and the Secretary shall not take into account any such adjustment
			 in making
				payments to a primary care teaching center under this section in a
			 subsequent year.
						(j)Evaluation and reportNot later than January 1,
				2021, and every five years thereafter, the Secretary shall submit
			 to Congress a report on the
			 implementation of
				the program under this section, including—
						(1)the measure
				development procedures under subsection (i), including any barriers
			 to measure
			 development;
						(2)the compliance
				with reporting on the performance measures under that subsection,
			 including any barriers
			 to such
				compliance; and
						(3)recommendations to
				address any barriers described in subparagraph (A) or (B).(k)FundingFor purposes of carrying out this section, the Secretary shall provide for the transfer, from the
			 Federal Hospital Insurance Trust Fund under section 1817 and the Federal
			 Supplementary Medical Insurance Trust Fund under section 1841 (in such
			 proportion as the Secretary determines appropriate), of such sums as are
			 necessary to the Centers for Medicare & Medicaid Services Program Management Account for fiscal year 2019 and each succeeding fiscal year.
			 Amounts transferred under the preceding sentence shall remain available
			 until expended..4.Medicare indirect
			 medical education performance adjustmentSection 1886 of the Social Security Act (42
			 U.S.C. 1395ww) is amended—
			(1)in subsection
			 (d)(5)(B), in the matter preceding clause (i), by inserting subject to
			 subsection (t) and before except as follows; and
			(2)by adding at the
			 end the following new subsection:
				
					(t)Indirect medical
				education performance adjustments
						(1)In
				generalSubject to the succeeding provisions of this subsection,
				the Secretary shall establish and implement procedures under which
			 the amount
				of payments that a hospital (as defined in paragraph (11)) would
			 otherwise
				receive for indirect medical education costs under subsection
			 (d)(5)(B) for
				discharges occurring during a fiscal year is adjusted based on the
			 reporting of
				measures and the performance of the hospital on measures of
			 population health priorities specified by the Secretary.
						(2)Adjustments to
				begin in fiscal year 2018The adjustments shall apply to payments
				for discharges occurring—
							(A)with respect to
				the adjustments for reporting under paragraph (8)(A), during fiscal
			 year 2018;
				and
							(B)with respect to
				the adjustments for performance under paragraph (8)(B), on or after
			 October 1,
				2018.
							(3)MeasuresThe
				measures of population health priorities specified by the Secretary
			 under this
				subsection shall include measures relating to—(A)the extent of training provided in—
								(i)shortage specialties;
								(ii)a variety of
				settings and systems;
								(iii)the coordination
				of patient care across settings;
								(iv)interprofessional
				and multidisciplinary care teams;
								(v)methods for
				identifying system errors and implementing system solutions; and
								(vi)the use of health
				information technology; and
								(B)the number of graduates
				practicing in shortage specialties 5 years after graduation,
			 including in shortage specialties in health professional shortage areas.(4)Measure
				development process
							(A)In
				generalThe measures of patient care specified by the Secretary
				under this subsection—
								(i)shall—
									(I)be measures that
				have been adopted or endorsed by an accrediting organization (such
			 as the
				Accreditation Council for Graduate Medical Education or American
			 Osteopathic
				Association); and
									(II)be measures that
				the Secretary identifies as having used a consensus-based process
			 for
				developing such measures; and
									(ii)may include
				measures that have been submitted by teaching hospitals and medical
				schools (allopathic and osteopathic).(B)Proposed set of
				initial measuresNot later than July 1, 2015, the Secretary shall
				publish in the Federal Register a proposed initial set of measures
			 for use
				under this subsection. The Secretary shall provide for a period of
			 public
				comment on such measures.
							(C)Final set of
				initial measuresNot later than January 1, 2016, the Secretary
				shall publish in the Federal Register the set of initial measures
			 to be
				specified by the Secretary for use under this subsection.
							(D)Update of
				measuresThe Secretary may, through notice and comment
				rulemaking, periodically update the measures specified under this
			 subsection
				pursuant to the requirements under subparagraph (A).
							(5)Performance
				standardsThe Secretary shall establish performance standards
				with respect to measures specified by the Secretary under this
			 subsection for a
				performance period for a fiscal year (as established under
			 paragraph
				(6)).
						(6)Performance
				periodThe Secretary shall establish the performance period for a
				fiscal year. Such performance period shall begin and end prior to
			 the beginning
				of such fiscal year.
						(7)Reporting of
				measuresThe procedures established and implemented under
				paragraph (1) shall include a process under which hospitals shall
			 submit data
				on the measures specified by the Secretary under this subsection to
			 the
				Secretary in a form and manner, and at a time, specified by the
			 Secretary for
				purposes of this subsection.
						(8)Adjustments
							(A)Reporting for
				fiscal year 2018For fiscal year 2018, in the case of a hospital
				that does not submit, to the Secretary in accordance with this
			 subsection, data
				required to be submitted under paragraph (7) for a period
			 (determined
				appropriate by the Secretary) for such fiscal year, the total
			 amount that the
				hospital would otherwise receive under subsection (d)(5)(B) for
			 discharges in
				such fiscal year shall be reduced by 1 percent.
							(B)Performance for
				fiscal year 2019 and subsequent fiscal years
								(i)In
				generalSubject to clause (ii), based on the performance of each
				hospital with respect to compliance with the measures for a
			 performance period
				for a fiscal year (beginning with fiscal year 2019), the Secretary
			 shall
				determine the amount of any adjustment under this subparagraph to
			 payments to
				the hospital under subsection (d)(5)(B) for discharges in such
			 fiscal year.
				Such adjustment may not exceed an amount equal to 2 percent of the
			 total amount
				that the hospital would otherwise receive under such subsection for
			 discharges
				in such fiscal year.
								(ii)Budget
				neutralIn making adjustments under this subparagraph, the
				Secretary shall ensure that the total amount of payments made to
			 all hospitals
				under subsection (d)(5)(B) for discharges in a fiscal year is equal
			 to the
				total amount of payments that would have been made to such
			 hospitals under such
				subsection for discharges in such fiscal year if this subsection
			 had not been
				enacted.
								(9)No effect in
				subsequent fiscal yearsAny adjustment under subparagraph (A) or
				(B) of paragraph (8) shall apply only with respect to the fiscal
			 year involved,
				and the Secretary shall not take into account any such adjustment
			 in making
				payments to a hospital under this section in a subsequent fiscal
			 year.
						(10)Evaluation of
				submission of performance measuresNot later than January 1,
				2018, and every five years thereafter, the Secretary shall submit
			 to Congress a report on the
			 implementation of
				this subsection, including—
							(A)the measure
				development procedures, including any barriers to measure
			 development;
							(B)the compliance
				with reporting on the performance measures, including any barriers
			 to such
				compliance; and
							(C)recommendations to
				address any barriers described in subparagraph (A) or (B).
							(11)DefinitionsIn this subsection:(A)HospitalThe term hospital means
				a hospital that receives payments under subsection
				(d)(5)(B).(B)Shortage specialtyThe term shortage specialty means the following specialties and subspecialties:(i)Family medicine.(ii)Geriatric medicine.(iii)General internal medicine.(iv)General surgery.(v)High priority pediatric subspecialties.(vi)Psychiatry.(vii)Other specialties and subspecialties determined appropriate by the Secretary..5.Increasing
			 Medicare graduate medical education transparency(a)In generalNot later than 2 years after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of Health and Human
			 Services
			 shall submit to Congress and the National Health Care Workforce Commission
			 a
			 report on the graduate medical education payments that hospitals and
			 primary health training programs receive
			 under
			 the Medicare program.(b)RequirementsThe report under subsection (a) shall include the following information
			 with
			 respect to each hospital or primary health training program that receives
			 such payments:
				(1)The direct
			 graduate medical education payments made to the hospital under section
			 1886(h)
			 of the Social Security Act (42 U.S.C. 1395ww(h)).
				(2)The total costs of
			 direct graduate medical education to the hospital as reported on the
			 annual
			 Medicare Cost Reports.
				(3)The indirect
			 medical education payments made to the hospital under section
			 1886(d)(5)(B) of
			 such Act (42 U.S.C. 1395ww(d)(1)(B)).
				(4)The number of
			 full-time-equivalent residents counted for purposes of making the payments
			 described in paragraph (1).
				(5)The number of
			 full-time-equivalent residents counted for purposes of making the payments
			 described in paragraph (3).
				(6)The number of
			 full-time-equivalent residents, if any, that are not counted for purposes
			 of
			 making payments described in paragraph (1).
				(7)The number of
			 full-time-equivalent residents, if any, that are not counted for purposes
			 of
			 making payments described in paragraph (3).
				(8)The payments made to primary care teaching centers under section
			 1899B
			 of the Social Security Act, as added by section 3.(9)The number of
			 full-time-equivalent residents counted for purposes of making the payments
			 described in paragraph (8).(10)The percentage of all graduates
				of a program for which payments described in paragraph (1) or (3)
			 were made to the hospital that are practicing primary care 5 years after
			 graduation.(11)The percentage of all graduates
				of a program for which payments described in paragraph (1) or (3)
			 were made to the hospital that are practicing primary care in health
			 professional shortage areas 5 years after graduation.(12)The percentage of all graduates
				of a primary care teaching center for which payments described
			 in paragraph (8) were made
			 to the primary care teaching center that are practicing primary care 5
			 years after graduation.(13)The percentage of all graduates
				of a primary care teaching center for which payments described
			 in paragraph (8)  were
			 made to the primary care teaching center that are practicing primary
			 care in health professional shortage areas 5 years after graduation.(14)Other information determined appropriate by the Secretary.6.Reauthorization of the Health Care Workforce CommissionSection 5101(h)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 294q(h)(2)) is
			 amended to read as follows:(2)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $14,000,000 for the period of
			 fiscal years 2015 through 2019, and such sums as may be necessary for
			 each subsequent fiscal year..7.Reduction in
			 Medicare indirect graduate medical education (IME) payments(a)In
			 generalSection
			 1886(d)(5)(B)(ii) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(B)(ii)) is
			 amended—(1)in subclause (XI), by striking
			 and at the end;(2)in subclause
			 (XII)—(A)by inserting
			 and before October 1, 2016, after 2007,;
			 and(B)by striking the
			 period at the end and inserting ; and; and(3)by adding at the
			 end the following new subclause:(XIII)on or after October 1, 2016,
				c is equal to
				1.32..(b)Conforming
			 amendment relating to determination of standardized
			 amountSection 1886(d)(2)(C)(i) of the Social Security Act (42
			 U.S.C. 1395ww(d)(2)(C)(i)) is amended by inserting or of section 7(a)
			 of the Community-Based Medical Education Act of 2014 after Act of 1997.
			
